DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming contracts and determining financial obligations and is, therefore, a method of organizing human activities. This judicial exception is not integrated into a practical application because:

(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the gaming machines with display are nothing more than generic computers as is made clear by the specification.
The claims are drawn to one or more of the statutory categories of invention.
The game rules are as follows:
accessing a database comprising an outcome table having a finite preselected list of a plurality of upcoming game outcomes to be awarded stored thereon, 
wherein the database is configured to cause the entire list of the plurality of the upcoming game outcomes to be awarded to be viewable by a potential player in the order to be awarded prior to the play of the game; and
enabling the potential player to view all the game outcomes from the finite preselected list of game outcomes in the order to be awarded prior to game play; and
allowing the potential player to play or not play the game after viewing the game outcomes.
To summarize what is being claimed, the operators of the system generate a plurality of outcomes for use in the gaming machine.  Before a player plays a game, the player may selectively view all of these outcomes.  Thus, if there are two outcomes, a player might see each of the outcomes. If, for instance, the game is poker, the player would be allowed to see each poker hand in the order to be played.  Clearly, this is a manner of managing a game.  Furthermore, since a player pays a fee if he decides to play and receives an award based on the outcome, this is also a method of determining financial obligations similar to the abstract idea in Smith
It is also a method of contract formation.  The player is in effect saying, “I will pay a fee for the result I have been shown.”  This is contract formation.  (Parties – the player and the operator.  There is an offer – the operator offers a particular game result. There is acceptance by the player paying the fee. And there is bargained for exchange – the fee for the result.)  Thus the claims are drawn to an abstract idea.  
The recited electronic game machine does not constitute “significantly more” since it is essentially a generic computer as is illustrated by Applicant’s specification:
[0019] As an alternative, or in addition to displaying the view of the upcoming one or more outcomes of a game on a game machine display, the upcoming one or more outcomes may be printed out at the game machine or remote from the game machine, for example, at a remote printer.  Further, as an alternative, or in addition to displaying the view of the upcoming one or more outcomes of a game on a game machine display, the upcoming one or more outcomes of a game may be displayed on or by another device other than the game machine.  The device may be any of a number of devices, including, but not limited to, computer, smart-phone, pager, personal digital assistant, cellular telephone, monitor (video or otherwise), tablet, pad, or any other device capable of communicating the upcoming one or more outcomes of a game to a player or potential player whether presently in existence or developed in the future.  Wherein the device may be local or remote to the game machine and may further be associated with one or multiple game machines.  The device may be capable of one, or a combination, of wired or wireless communication.  In one example, the upcoming one or more outcomes may be sent as a text, email, or other electronic message type to a player's or potential players' device, such as, a smart-phone, pager, personal digital assistant, cellular telephone, tablet, pad, computer, or the like.  In another example, the upcoming one or more outcomes may be accessed via the Internet or an intranet and viewable on a player's or potential players' device, such as, a smart-phone, pager, personal digital assistant, cellular telephone, computer, tablet, pad, or the like.  In yet another example, the upcoming one or more outcomes may be displayed on a separate video monitor, associated with a particular game machine or machines.  The preceding are only examples, and are non-limiting, other examples are contemplated within the scope of the invention. 

Nor do the dependent claims add “significantly more” since they merely add to the abstract idea.
Looking at each and every limitation of each and every claim, taken either individually or as an ordered combination, none of the claimed elements constitute “significantly more” than the abstract idea.
In regard to preemption, the CAFC has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015): 
Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.

For these reasons, it appears that none of the claims 1-23 are patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-19 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (United States PG-Pub Number 2013/0012283) in view of Johnson (United States Pre-Grant Publication 2013/0053134)
Claims 1, 9, 23:  Thomas teaches an electronic game system including one or more electronic game machines with displays associated therewith. (Fig 5) There is a player interface associated with the game machine wherein the player interface is operable to receive a player selection. 

    PNG
    media_image1.png
    710
    679
    media_image1.png
    Greyscale



	Johnson teaches displaying the entire outcome (in window 106) prior to the play of the game but after a player input.  (Fig 3, 204 & 206).  This allows the player to decide whether or not to play before paying.  Players benefit by gaining knowledge of the results for a gaming machine. (¶0004)  This also arguably removes the chance element so that the game will not be in violation of the statutes in many states which prohibit gambling. (¶ 0006) Johnson displays the entire result of the next game in the order that the outcomes are to be awarded. This is the only way to remove the element of chance from the game.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Thomas in view of Johnson to show the entire result after receiving a player’s input in the order to be awarded in order to remove the chance element so that the game will not be in violation of the statutes in many states which prohibit gambling.
Claims 2, 12:  The game may include one or more levels of play. (Thomas, ¶0017)
Claim 3:  The one or more electronic game machines are configured to play games including one or more of slots, video poker, keno, and blackjack. (Thomas, ¶0007)
Claim 4:  There may be a network of a plurality of electronic game machines. (Thomas, ¶0026 discusses a networked version.)
Claims 5:  Thomas teaches showing a complete list to the players. (Fig 3, S23) This list could certainly be in order of the games to be played. Johnson clearly shows the list in order – this is the only way to remove the element of chance from the game and Johnson teaches the desirability of doing so.  (¶0006)  Thus, to the extent that modification is 
Claims 6, 16:, 17  The game outcomes of the game are viewable on a game outcomes window of a display of the electronic game machine. (Thomas, Fig 5 shows a game outcome displayed in a window. Johnson, (106) is a game outcomes window of a display of the electronic game machine.) The game outcomes are viewable as outcome values. (Thomas, ¶0039 describes displaying each, and thus every, card in an upcoming poker hand to the player. Johnson discloses displaying the entire outcome as described in the rejection of claim 1.)  The game outcomes are viewable as outcome board displays. (Johnson’s Abstract teaches displaying reel results.  This is considered to be an outcome board display.) 
Claims 7, 19:  Thomas, ¶0023 teaches displaying the game outcomes on a PDA (Personal Digital Assistant) which is a device remote from the electronic game machine. 
Claims 10, 18:  If a player is going to play the game, he must put money into it.  This may only be done prior to or after viewing the outcomes of the game in the order to be awarded. 
Claims 11, 15:  All slot machines have a cashout button which refunds unused credits to the player if he determines not to play. This is inherent in slot machines.  This is a refund of any consideration deposit if no levels are selected. Johnson teaches such a button and refund. (¶0007)
Claim 13:  By choosing to play, the player selects which of the one or more levels of play to play if the potential player plays the upcoming game. 
Claim 14:  Clearly, if the player plays a game, he is authorizing a deduction from a consideration deposit corresponding to the selected one or more levels of play
Claim 21:  If a player elects to play a game, after initiating a play of the game, the game outcome for that game play is displayed to the player as a graphical representation of the game play outcome. (Thomas, ¶0007 & 0014. Johnson teaches displaying the game outcome in window (102).)
Claim 22:  The game is a slot machine style game, and the graphical representation of the game play outcome comprises a final reel position of one or more reels. (Thomas, ¶ 0007 & 0014. Johnson, Fig 1.)
Claims 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas & Johnson as applied to claim 1 or 23 above, and further in view of Admitted Prior Art.
Claims 8, 20:  Thomas & Johnson teach the invention substantially as claimed, but fail to teach that the game outcomes of the game are viewable on a printout. By failing to challenge the Official Notice, Applicant has admitted that printers are ubiquitous.  Printouts are a very common way to display data.  Printouts allow a player to have a record of what he has seen. It would have been obvious to one of ordinary skill in the art at the time of the invention or of initial filing to have modified Thomas & Johnson in view of admitted prior art such that the game outcomes of the game are viewable on a printout so that the player can have a record of what he has seen.
Conclusion
This is a continuation of applicant's earlier Application No. 14/468.493.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799